United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF THE ARMY,
DEPARTMENT OF TRAINING SUPPORT,
Fort Sam Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1892
Issued: July 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2008 appellant filed a timely appeal from the April 9, 2008 merit decision of
the Office of Workers’ Compensation Programs, which denied waiver of an overpayment.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of
the case.
ISSUES
The issues are: (1) whether the Office properly denied appellant’s request for waiver of a
$2,632.73 overpayment; and (2) whether the Office properly exercised its discretion in setting
the rate of recovery at $100.00 every four weeks from continuing compensation. On appeal,
appellant argues that her monthly expenses are increasing to the point that she cannot pay her
bills.

FACTUAL HISTORY
On the prior appeal,1 the Board found that appellant received a $5,738.96 overpayment of
compensation from January 1, 2005 to August 5, 2006 when she received full compensation
benefits together with social security benefits, a prohibited dual benefit.2 Although she was
without fault in creating this overpayment, appellant was nonetheless responsible for providing
the financial information necessary to support her request for waiver. Because appellant failed to
submit the requested financial documentation and submitted no further information on her
current financial status, the Board found that the Office had no choice but to deny waiver. The
Board affirmed the Office hearing representative’s March 12, 2007 decision.
The record indicates that the Office recovered the overpayment. But when the Office
reinstated her to the periodic rolls, it did not make the social security offset needed to address the
dual benefit issue, which caused yet another overpayment.
On March 4, 2008 the Office issued a preliminary determination that appellant received a
$2,632.73 overpayment from June 11, 2007 to February 16, 2008. It found that appellant was
without fault in creating this overpayment, making her eligible for waiver. The Office asked
appellant to provide information about her income, expenses and assets.
Appellant requested a decision on the written record. She completed an overpayment
recovery questionnaire showing her income, expenses and assets.
In a decision dated April 9, 2008, the Office finalized its preliminary determination and
found appellant without fault in creating a $2,632.73 overpayment. It also denied waiver. The
Office explained that it did not include the figures appellant reported for health, dental and vision
insurance because those premiums were deducted from her workers’ compensation payment.
Taking all the other figures she provided at face value, the Office noted that appellant’s monthly
income, $3,246.62,3 exceeded her reasonable and necessary monthly living expenses, $2,963.91,4
by approximately $282.00 a month. This meant that she was not deemed to need all of her
current income to meet expenses and taking into account the variability of utility and medical
expenses, the Office determined that it should collect the overpayment by deducting $100.00
every four weeks from continuing compensation.

1

Docket No. 07-1195 (issued February 8, 2008).

2

On February 12, 1996 appellant, an instructional systems specialist, filed a claim alleging that she sustained a
respiratory condition in the performance of duty. The Office accepted her claim for multiple chemical
hypersensitivities with pulmonary obstruction and paid compensation for wage loss on the periodic rolls.
3

Appellant’s monthly income consisted of $2,412.62 in workers’ compensation and $834.00 in social security
benefits.
4

The Office did not include $50.00 for prescriptions, $40.00 for copays, and $30.00 for eye glasses.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of the Federal Employees’ Compensation Act provides that, when an
overpayment of compensation has been made because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which an individual is entitled.5 The Office may consider waiving an overpayment only if the
individual to whom it was made was not at fault in accepting or creating the overpayment.6 If
the Office finds that the recipient of an overpayment was not at fault, repayment will still be
required unless: (1) adjustment or recovery of the overpayment would defeat the purpose of the
Act or (2) adjustment or recovery of the overpayment would be against equity and good
conscience.7
Recovery of an overpayment will defeat the purpose of the Act if such recovery would
cause hardship to a currently or formerly entitled beneficiary because: (a) the beneficiary from
whom the Office seeks recovery needs substantially all of his or her current income (including
compensation benefits) to meet current ordinary and necessary living expenses; and (b) the
beneficiary’s assets do not exceed a specified amount as determined by the Office from data
furnished by the Bureau of Labor Statistics.8
An individual is deemed to need substantially all of his or her current income to meet
current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. In other words, the amount of monthly funds available for debt
repayment is the difference between current income and adjusted living expenses (i.e., ordinary
and necessary living expenses plus $50.00).9
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.10
ANALYSIS -- ISSUE 1
Appellant does not dispute the fact or amount of the overpayment. She requests waiver.
Although the Office found that she was not at fault in creating the overpayment, she must still
repay the debt unless: (1) recovery would defeat the purpose of the Act; or (2) recovery would
be against equity and good conscience. Appellant does not argue the second point. She does not
argue that she relied on the overpayment to give up a valuable right or to change her position for
5

5 U.S.C. § 8129(a).

6

20 C.F.R. § 10.433(a) (1999).

7

Id. at § 10.434.

8

Id. at § 10.436.

9

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (October 2004).
10

20 C.F.R. § 10.437(b) (1999).

3

the worse. So the question is whether recovery would defeat the purpose of the Act. Because
appellant’s assets do not exceed the established resource base,11 the answer depends solely on
whether appellant needs substantially all of her current income (including compensation
benefits) to meet current ordinary and necessary living expenses. If she does, she is entitled to
waiver. If she does not, she must repay the debt.
On March 4, 2008 the Office advised appellant that her net compensation every four
weeks, less premiums for health, dental and vision benefits and including the social security
offset, would be $2,097.97. Multiplying by 13 to get 52 weeks’ compensation, then dividing by
12 to get monthly compensation, yields a figure of $2,272.80. The Office used a higher monthly
figure, $2,412.62. It is not clear from the record where this figure comes from; the Office did not
explain. The Board will therefore use the accounting the Office provided appellant on
March 4, 2008. Adding $834.00 in social security benefits to her $2,272.80 in compensation,
appellant’s monthly income is $3,106.80.
The Office properly excluded the premiums for health, dental and vision insurance
because those premiums were being deducted from her workers’ compensation payment and did
not represent a further expense to appellant. It stated that it was accepting the remainder of
appellant’s figures at face value. But upon review, the Board notes that the Office did not
include all the remaining expenses listed. The Office did not include $50.00 for prescriptions,
$40.00 for co-pays or $30.00 for eye glasses. It offered no explanation for excluding them. The
Board will therefore add this $120.00 in apparent unreimbursed medical expenses to the accepted
$2,933.91 in household expenses, for total monthly expenses of $3,053.91.
This leaves appellant with $52.89 in excess monthly income, much less than the $282.00
the Office calculated, but still sufficient disposable income to establish, under Office guidelines,
that appellant does not need substantially all her current income to meet current ordinary and
necessary living expenses. She must therefore repay the debt, as recovery will not defeat the
purpose of the Act or be against equity and good conscience. The Board will affirm the Office’s
April 9, 2008 decision on the issue of waiver.
LEGAL PRECEDENT -- ISSUE 2
When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to the Office the amount of the overpayment as soon as the
error is discovered or her attention is called to same. If no refund is made, the Office shall
decrease later payments of compensation, taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.12

11

See supra note 9.

12

20 C.F.R. § 10.441(a) (1999).

4

ANALYSIS -- ISSUE 2
The Office determined that it should recover the overpayment by decreasing appellant’s
continuing compensation by $100.00 every four weeks or $108.33 per month. It knew the
probable extent of future payments and the rate of appellant’s compensation, and it took into
account her financial circumstances. The Office calculated that appellant’s monthly income
exceeded her ordinary and necessary monthly living expenses by approximately $282.00 a
month, and also took into account the variability of utility and medical expenses.
The problem is that appellant appears to have much less than $282.00 in excess monthly
income. As the Board explained earlier, the figure appears to be only $52.89, using the Office’s
net compensation figure from March 4, 2008 and accepting, as the Office did, appellant’s
expenses at face value less premiums for health, dental and vision benefits. The Office has
administratively determined that the amount of monthly funds available for debt repayment is the
difference between current income and adjusted living expenses (i.e., ordinary and necessary
living expenses plus $50.00).13 This means the amount of monthly funds appellant has available
for debt repayment is only $2.89 or $2.67 every four weeks.
The Office exercises its discretion in setting the rate of recovery by taking into account
various factors, including the financial circumstances of the individual. Given the disparity
between the $282.00 in excess monthly income the Office considered when it exercised its
discretion and the $52.89 the Board has calculated, the Board finds that the case should be
remanded for a proper exercise of discretion based on an accurate assessment of appellant’s
financial circumstances. The Board will set aside the Office’s April 9, 2008 decision on the
issue of rate of recovery. The Board will remand the case to the Office for such further
development of the financial evidence as may be necessary, for a proper exercise of discretion,
and for an appropriate final decision.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for waiver of the
$2,632.73 overpayment. The evidence does not show that recovery would defeat the purpose of
the Act or be against equity and good conscience. The Board also finds that further action is
warranted on the issue of rate of recovery. The amount of monthly funds appellant has available
for debt repayment appears to be significantly less than the Office considered when it exercised
its discretion.14

13

See note 9.

14

As appellant now argues that her monthly expenses are increasing to the point that she cannot pay her bills, the
Office may want to consider whether she has made a request for waiver based on changed financial circumstances.

5

ORDER
IT IS HEREBY ORDERED THAT the April 9, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further action consistent with this opinion.
Issued: July 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

